Pee Cueiam.
The plaintiff in error was convicted in the Burlington Court of Quarter Sessions on two indictments, tried together, the one charging him with atrocious assault and battery upon Hubert Kernan and the other charging a like offense upon Frank Murray. The cases are brought up on writ of error under the one hundred and thirty-sixth section of the Criminal Procedure act. The assignment of causes sets forth six reasons, namely:
1. The state failed to prove defendant guilty of the charges.
2. The court failed to direct a verdict in favor of the defendant, Frank Maurone.
3. The verdict was against the weight of the evidence.
4. The court allowed illegal evidence to be presented against the defendant.
5. The court’s charge was contrary to law.
6. The court rejected legal evidence for the defendant. An examination of the evidence shows that the verdict is not against the weight of the evidence, which finding disposes of the first, second and third reasons.
On the argument counsel for the defendant waived and abandoned the fifth assignment.
There were no specifications under the fourth and sixth assignments; therefore these assignments do not comply with the requirement that the grounds of error or causes for reversal must be definitely pointed out and assigned or specified with sufficient precision to apprise the court and opposing counsel of the injury complained of. State v. Herron, 77 N. J. L. 523; 71 Atl. Rep. 274; State v. Schultz, 126 Id. 443. Nevertheless, we have examined the matters referred to thereunder in the brief of counsel and find no prejudicial error therein.
The judgment under review will be affirmed.